Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00235-CV

                                    IN RE Peter B. FLORES, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 23, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus and motion for temporary relief. We have the

power to issue writs of mandamus when “agreeable to the principles of law regulating those writs.”

TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition and the record, we conclude relator has not satisfied this burden.

Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2021CI06812 pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Angelica Jimenez presiding.